Citation Nr: 0826125	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO. 03-22 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for 
bipolar disorder, effective February 1, 2001 through August 
10, 2006.

2. Entitlement to a rating in excess of 70 percent for 
bipolar disorder, effective August 11, 2006.

3. Entitlement to a total rating due to unemployability 
caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1994.

In May 2000, the RO received the veteran's claim for an 
increased rating for his service-connected bipolar disorder, 
then-evaluated as 30 percent disabling. However, by a rating 
action in January 2001, the RO reduced that rating to 
10 percent, effective April 1, 2001. The veteran disagreed 
with that reduction, and this appeal ensued. 

In March 2006, the appeal came before the Board of Veterans' 
Appeals (Board) on the following issues: 1) Entitlement to a 
rating in excess of 30 percent for bipolar disorder, prior to 
April 1, 2001 and 2) entitlement to a rating in excess of 10 
percent for bipolar disorder, effective April 1, 2001. 

In March 2006, the Board remanded the case for further 
development. Following the requested development, the VA 
Appeals Management Center (AMC) in Washington, D.C. raised 
the veteran's disability rating for bipolar disorder to 
50 percent, effective February 1, 2001 and to 70 percent, 
effective August 11, 2006. Thereafter, the case was returned 
to the Board for further appellate action.

In light of the AMC's actions, the Board has characterized 
the issues as follows: 1) Entitlement to a rating in excess 
of 50 percent for bipolar disorder, effective February 1, 
2001 through August 10, 2006; and 2) entitlement to a rating 
in excess of 70 percent for bipolar disorder, effective 
August 11, 2006.

After reviewing the claims file, the Board finds that the 
issue of a total rating due to unemployability caused by 
service-connected disabilities is for consideration. That 
claim has not been certified to the Board on appeal nor has 
it otherwise been developed for appellate purposes. However, 
in the context of this appeal, both the veteran and the 
record evidence suggest that the veteran is unemployable due 
to such service-connected disorder. Such a rating will be 
considered and granted below. 38 U.S.C.A. § 7104(a) (West 
2002 and Supp. 2007); 38 C.F.R. § 20.101 (2007); VAOPGCPREC 
6-96; Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Holding that once a veteran submits evidence of a 
medical disability and submits a claim for an increased 
disability rating with evidence of unemployability, VA must 
consider a claim for a total rating based on individual 
unemployability). 


FINDINGS OF FACT

1. Effective February 1, 2001 through August 10, 2006, the 
veteran's service-connected bipolar disorder, manifested 
primarily by intermittent explosions of anger, depression, 
impaired sleep, and fear of leaving his house, has been 
productive of occupational and social impairment in most 
areas.

2. Effective August 11, 2006, the veteran's service-connected 
bipolar disorder, manifested primarily by intermittent 
explosions of anger, depression, impaired sleep, and fear of 
leaving his house, has been productive of occupational and 
social impairment in most areas.

3. The veteran has a combined disability rating of 70 percent 
consisting of a 70 percent rating for bipolar disorder and a 
10 percent rating for degenerative joint disease of the 
lumbar spine. 

4. The veteran has one year of college education and work 
experience in inventory management and as a warehouseman.

5. The veteran last worked in February 2001.

6. The veteran is unemployable primarily as a result of his 
service-connected bipolar disorder.

CONCLUSIONS OF LAW

1. For the period from February 1, 2001 through August 10, 
2006, the schedular criteria for a 70 percent rating for 
bipolar disorder were met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1 - 
4.3, 4.7, 4.130, Diagnostic Code 9432 (2007).

2. Effective August 11, 2006, the schedular criteria for a 
rating in excess of 70 percent rating for bipolar disorder 
were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9432 (2007).

3. The criteria for entitlement to a total rating due to 
unemployability caused by service-connected disability have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims: 
1) Entitlement to a rating in excess of 50 percent for 
bipolar disorder, effective February 1, 2001 through August 
10, 2006; 2) Entitlement to a rating in excess of 70 percent 
for bipolar disorder, effective August 11, 2006; and, 
3) Entitlement to a total rating due to unemployability 
caused by service-connected disability. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

In letters, dated in August 2001, July 2003, and March 2006, 
the RO notified the veteran that in order to establish an 
increased rating for his service-connected bipolar disorder, 
the evidence had to show that such disabilities had worsened 
and the manner in which such worsening had affected the 
veteran's employment and daily life. 38 U.S.C.A. § 5103(a); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). (Although 
the veteran was not specifically given notice with respect to 
the criteria for a total rating due to unemployability caused 
by service-connected disability, that omission was 
essentially harmless, as entitlement to a total rating due to 
unemployability caused by service-connected disability has 
been granted below.)

Further, if the Diagnostic Code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the veteran. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores. 

In this case, however, notice was not sent to the veteran 
until after the initial October 2000 rating decision which 
proposed to reduce the veteran's rating from 30 percent to 10 
percent for his service-connected bipolar disorder. 
Nevertheless, any defect with respect to the timing of that 
notice was harmless error. 

In order to cure a notice timing defect, a compliant notice 
must be issued followed by the readjudication of the claim. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II). 

Not only do the multiple notices set forth the criteria for 
an increased rating for bipolar disorder, additional evidence 
and argument, including reports of multiple VA examinations, 
has been received throughout the course of the appeal. 
Thereafter, the case was readjudicated. Thus, any timing 
notice defect was, essentially, cured; and there is no 
evidence on file to suggest that it has resulted in any 
prejudice to the veteran. 

After reviewing the record, the Board finds that the veteran 
has had a meaningful opportunity to participate in the 
development of his claim. Mayfield v. Nicholson , 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006). VA has met its duty to assist the veteran in the 
development of evidence necessary to support his claims. It 
appears that all relevant evidence identified by the veteran 
has been obtained and associated with the claims folder. In 
this regard, he has not identified any outstanding evidence 
(that has not been sought by VA), which could be used to 
support any of his claims. Therefore, further action is 
unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of the claims presently 
decided. See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided). Accordingly, the Board will 
proceed to the merits of the appeal. 



Analyses

Increased Rating for Bipolar Disorder

The veteran contends that his service-connected bipolar 
disorder causes him major social and industrial impairment to 
the extent that it renders him unemployable. Therefore, he 
maintains that a rating in excess of 50 percent is warranted 
for the period from February 1, 2001, through August 10, 
2006. He also contends that a rating in excess of 70 percent 
is warranted for the period from August 11, 2006 through the 
present. 

After reviewing the record, the Board finds that the 
veteran's bipolar disorder meets or more nearly reflects the 
schedular criteria for a 70 percent disability rating and no 
more. However, the Board also finds that he is unemployable 
primarily as a result of that disorder. Therefore, the appeal 
is granted in part and denied in part. 

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. 

Bipolar disorder is rated in accordance with the criteria set 
forth in VA's General Rating Formula for Rating Mental 
Disorders. 38 C.F.R. § 4.130, Diagnostic Code 9432. A 50 
percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. Id.



A 70 percent rating is warranted for bipolar disorder when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships. Id.

A 100 percent disability rating is warranted when there are 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name. 
Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

Important to an evaluation of the level of impairment caused 
by bipolar disorder is the score on the veteran's Global 
Assessment of Functioning (GAF) Scale. That scale is found in 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (DSM-IV) and reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness." See Richard v. Brown, 9 
Vet. App. 266, 267 (1996). The nomenclature in DSM IV has 
been specifically adopted by VA in the evaluation of mental 
disorders. 38 C.F.R. § 4.125, 4.130 (2007). 

A GAF of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships. DSM IV at 32.

A GAF of 51 to 60 indicates moderate symptoms, or moderate 
difficulty in social, occupational, or school functioning. 
Id.; see Carpenter v. Brown, 240, 242 (1995). 

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). Id.; see Richard v. Brown, 9 Vet. App. 266, 
267 (1996)). 

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work). Id.; see 
Brambley v. Principi, 17 Vet. App. 20 (2003) (J. Steinburg 
concurring) (A GAF of 40 signifies considerably greater 
occupational impairment than a GAF of 50.) 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). However, a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The 
analysis in the following decision is, therefore, undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Evidence received in support of the veteran's appeal includes 
reports of VA examinations in August and September 2000, 
January 2003, and August 2006; VA records reflecting the 
veteran's psychiatric treatment from February 2001 through 
December 2003; records reflecting the veteran's VA 
hospitalization from March to April 2001 and in December 
2003; records from the Social Security Administration; and a 
June 2006 statement from the veteran's wife. Such evidence 
discloses that since February 2001, the veteran's bipolar 
disorder has been manifested primarily by intermittent 
explosions of anger, depression, impaired sleep, and fear of 
leaving his house. Such manifestations have led to social 
isolation in the community. 

Following the VA examinations in August and September 2000, 
the examiners assigned the veteran GAF scores of 60 and 65. 
However, those scores were attributed primarily to 
disabilities other than the service-connected bipolar 
disorder. The veteran's GAF scores have been as low as 
30 when he was admitted to the hospital in March 2001 and as 
high as 70 following his discharge from the hospital in 
December 2003. In fact, his GAF scores have primarily been 
about 50 (see, e.g., VA outpatient treatment records, dated 
in February 2001 and from September to November 2001 and the 
report of his August 2006 VA examination). As noted above, 
such scores reflect serious impairment. 

Although the health care providers and VA examiners have 
found that the veteran's psychiatric picture includes 
adjustment and personality disorders, they generally agree 
that his bipolar disorder is severely disabling and that it 
impairs most areas of his life. As such, it more nearly 
reflects the schedular criteria for a 70 percent rating from 
February 1, 2001 through August 10, 2006. At the very least, 
there is an approximate balance of evidence both for and 
against the claim that such a rating is warranted. Under such 
circumstances, all reasonable doubt is resolved in favor of 
the veteran. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 

In arriving at this decision, the Board has considered the 
possibility of a 100 percent schedular evaluation for bipolar 
disorder. In this regard, there have been isolated reports of 
the veteran having delusions, such as those during VA 
treatment in March and April 2002, as well as a report of a 
suicidal attempt/gesture in March 2001. However, the 
preponderance of the competent evidence of record is, 
generally, negative for gross impairment in the veteran's 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, his own 
occupation, or his own name. Therefore, the veteran's bipolar 
disorder does not meet or more nearly approximate the 
schedular criteria for a 100 percent rating.

In light of the foregoing, the claim of entitlement to a 
rating in excess of 50 percent for bipolar disorder for the 
period from February 1, 2001 through August 10, 2006 is 
granted. However, the claim of entitlement to a rating in 
excess of 70 percent for bipolar disorder, effective August 
11, 2006, is denied.


Total Rating Due to Unemployability Caused by Service-
connected Disability

While the Board has found that the veteran's bipolar disorder 
is no more than 70 percent disabling on a schedular basis, 
such a finding does not close other potential avenues to a 
total rating. VA regulations establish objective and 
subjective standards for an award of total rating based on 
unemployability due to service-connected disability. When the 
veteran's schedular rating is less than total (for a single 
disability or combination of disabilities), a total rating 
may nonetheless be assigned provided that if there is only 
one service-connected disability, this disability shall be 
rated at 60 percent or more. When there are two or more 
disabilities, as here, at least one disability must be 
ratable at 40 percent or more, and any additional 
disabilities must result in a combined rating of 70 percent 
or more, and the disabled person must be unable to secure or 
follow a substantially gainful occupation. 38 C.F.R. § 
4.16(a). 

In addition to his 70 percent rating for bipolar disorder, 
the veteran has a 10 percent rating for his service-connected 
degenerative joint disease of the lumbar spine. His combined 
disability rating is 70 percent. 38 C.F.R. § 4.25 (2007). 
Such ratings meet the criteria for consideration of a total 
rating under 38 C.F.R. § 4.16(a). However, the evidence must 
still show that the veteran is unemployable. See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. 


For VA purposes, the term "unemployability" is synonymous 
with an inability to secure and follow a substantially 
gainful occupation. VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992). 
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19. The central inquiry is 
"whether the veteran's service connected disabilities, alone, 
are of sufficient severity to produce unemployability." 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

By a rating action in March 2003, the RO denied the veteran's 
claim of entitlement to a total rating due to unemployability 
caused by service-connected disability. However, the 
preponderance of the competent evidence of record received 
since that decision supports the veteran's claim.

The current record shows that the veteran has one year of 
college education and that in service, he had work experience 
in inventory management and as a warehouseman. From 1995 to 
February 2001, the veteran worked as a warehouseman for 
Walgreen's Distribution Center. 

In March 2002, he was awarded Social Security Administration 
disability benefits due solely to his affective disorder. 
That disability reportedly began in February 2001. While such 
a ruling is not binding on VA, it is significant evidence. 
See Anderson v. Brown, 5 Vet. App. 347, 353 (1993) (quoting 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)). This is 
particularly so, when viewed in light of more recent VA 
records, such as the report of the veteran's March 2006 VA 
psychiatric examination. In that report, the examiner 
strongly suggested that the veteran was unemployable as a 
result of his service-connected bipolar disorder. That 
finding is further supported by the fact that in May 2007, 
the RO found the veteran incompetent to handle the 
disbursement of the funds he received for his service-
connected bipolar disorder. 



Given the totality of this evidence, it is inconceivable that 
the veteran would be able to obtain or maintain substantially 
gainful employment. Accordingly, a total rating due to 
unemployability caused by service-connected disability is 
warranted, and to that extent, the appeal is also allowed. 

ORDER

Entitlement to a 70 percent rating for bipolar disorder, 
effective February 1, 2001 through August 10, 2006, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to a rating in excess of 70 percent for bipolar 
disorder, effective August 11, 2006, is denied.

Entitlement to a total rating due to unemployability caused 
by service-connected disability is granted, subject to the 
law and regulations governing the award of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


